109 Mich. App. 124 (1981)
310 N.W.2d 919
BILL
v.
ALLSTATE INSURANCE COMPANY.
Docket Nos. 53884, 54385.
Michigan Court of Appeals.
Decided September 8, 1981.
Paul V. Gadola, for plaintiff Bill.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Joseph B. Bilitzke and Edgar L. Church, Jr., Assistants Attorney General, for the Secretary of State.
Reid, Reid & Mackay, P.C., for defendant.
Before: BEASLEY, P.J., and M.J. KELLY and N.A. BAGULEY,[*] JJ.
PER CURIAM.
On May 20, 1973, plaintiff Earl D. Bill's decedent, his minor daughter Christie M. Bill, was fatally injured while a guest passenger in a vehicle owned and driven by Edward Charles Fryer, when that vehicle was struck by a vehicle owned and driven by Frank Robert Hutchins, an uninsured motorist. At that time, plaintiff Bill was insured by defendant, Allstate Insurance Company, under one insurance policy which covered five automobiles owned by Bill. Five separate premiums were paid and five separate certificates of insurance were issued to him, each certificate providing for uninsured motorist protection in the amount of $20,000 per claim and $40,000 per accident. The decedent was a member of plaintiff *126 Bill's household and was, therefore, an insured party under the policy of insurance.
Plaintiff Bill brought a declaratory judgment action to determine whether the uninsured motorist coverage on the five certificates could be "stacked" for a total of $100,000.[1] The Secretary of State intervened in this action as an additional party plaintiff, maintaining the same position as plaintiff Bill.
On April 28, 1980, the trial court issued an opinion ruling that there could be no stacking of benefits. Prior to the entry of an order pursuant to the opinion, a motion for rehearing was filed based on the decision of the Supreme Court in Bradley v Mid-Century Ins Co.[2]
On September 9, 1980, the trial court issued an order holding that the insurance coverage could not be "stacked" and that the maximum coverage available was $20,000. Plaintiffs appeal as of right.
Bradley, supra, held that benefits could be "stacked" where an insured was required to pay separate uninsured motorist premiums on more than one vehicle insured under a single policy. The Court stated:
"We conclude that an insurer may not collect an uninsured motorist premium for statutorily required uninsured motorist coverage for more than one vehicle and yet limit its liability to that which would arise if there were only one vehicle and one premium paid. A different result is not justified where the vehicles are insured and the premiums paid under one policy rather than multiple policies."[3] (Footnote omitted.)
*127 Benefits could not be "stacked", however, where the insured voluntarily purchased uninsured motorist coverage in a no-fault insurance policy effective on or after October 1, 1973, the date of repeal of the uninsured motorist amendment.[4]
The disposition of the present case turns on whether plaintiff Bill was required to pay uninsured motorist premiums on each of his five automobiles on May 20, 1973. Defendant alleges that the Supreme Court was in error when it concluded that the uninsured motorist amendment, which required that each policy of insurance include uninsured motorist coverage, was repealed on October 1, 1973. Defendant contends that this amendment was repealed on January 9, 1973, prior to the accident involved here. It relies on the Michigan Statutes annotated note (1981 Cum Supp), which states:
"§ 24.13010] (Repealed by Pub Acts 1972, No. 345, imd eff January 9, 1973. This section established requirements as to the provisions and contents of automobile liability policies.)"
Reference to the official, bound volume of the Public Acts[5] reveals that defendant's contention that the uninsured motorist amendment was repealed on January 9, 1973, is incorrect. Public Act No. 345 of 1972 states in relevant part:
*128 "Repeals.
"Section 2. Sections 3010 and 3011 of Act No. 218 of the Public Acts of 1956, as amended, being sections 500.3010 and 500.3011 of the Compiled Laws of 1948, are repealed effective on October 1, 1973.
"This act is ordered to take immediate effect.
"Approved January 9, 1973."
While Public Act No. 345 of 1972 took immediate effect on January 9, 1973, it made the repeal of the required uninsured motorist coverage effective October 1, 1973, the same date that the no-fault insurance act[6] became effective.
Accordingly, we find that plaintiff Bill is entitled to "stack" the required uninsured motorist coverage on his five vehicles.
Reversed and remanded.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  Plaintiff Bill had recovered the maximum uninsured motorist coverage on behalf of his daughter's estate from Mr. Fryer's insurer.
[2]  409 Mich. 1; 294 NW2d 141 (1980).
[3]  Bradley, supra, 45.
[4]  Bradley, supra, 48. MCL 500.3010; MSA 24.13010.
[5]  Public and Local Acts of the Legislature of the State of Michigan Passed at the Regular Session of 1972. The bound volumes of the Public Acts, compiled by the Legislative Service Bureau and published by the Department of Management and Budget, are published and distributed pursuant to constitutional mandate. Const 1963, art 4, § 35. The form of the printing of these volumes is regulated by MCL 24.1; MSA 4.321. While all laws are free for publication by any person under § 35 of the 1963 Michigan Constitution, where a discrepancy exists between an original law and a printed copy, the former governs. Hulburt v Merriam, 3 Mich. 144, 153 (1854).
[6]  1972 PA 294. MCL 500.3101; MSA 24.13101. The language in Detroit Automobile Inter-Ins Exchange v McMillan, 97 Mich. App. 687, 692; 296 NW2d 147 (1980), although unnecessary to decision in that case, is misleading with respect to the date of repeal.